Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 16 has been amended to recite “wherein the RRC reconfiguration message further includes CORESET configuration information of the second base station that indicates a CORESET resource of the second base station corresponding to a synchronization signal (SS) block received by the UE from the second base station.”  Independent claims 21, 28 and 33 have been amended to include similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Kwak et al. (US 2020/0389917) teaches an RRC reconfiguration message that includes CORESET configuration information of the second base station (“In a handover procedure, it is possible, but not necessary, that a source cell, such as a gNB, may configure the UE-specific CORESET of the target cell, such as a different gNB, for the UE. If the UE-specific CORESET is configured before the handover procedure, the UE can utilize both common CORESET and UE-specific CORESET for the reception of RAR messages when the UE performs the random access procedure” – See [0041]; “the UE-specific CORESET can be changed by an RRC reconfiguration” – See [0042]).  An RRC reconfiguration message configures a CORESET for a target cell (second base station).  Kwak, however, does not teach that the CORESET resource of the second base station corresponds to a synchronization signal (SS) block received by the UE from the second base station.
Da Silva et al. (US 2021/0084550) teaches an RRC reconfiguration message that includes RACH configuration information of the second base station, wherein the RACH resource of the second base “the radio network node sends a handover command to the wireless device, i.e. an RRCConnectionReconfiguration message” – See [0008]; “the handover command may contain multiple RACH configurations for the target cell, possibly associated with the SS Block beams or groups of SS Block beams from target cell” – See [0020]).  The handover command is an RRC connection reconfiguration message that indicates RACH configuration information for a target cell (second base station), wherein the RACH configuration information corresponds to an SS block received from the target cell.  Da Silva, however, does not teach that the RRC reconfiguration message further includes CORESET configuration information of the second base station that indicates a CORESET resource of the second base station corresponding to a synchronization signal (SS) block received by the UE from the second base station.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 16-39 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478